Citation Nr: 1026014	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for an irritable bowel 
syndrome and ulcer.  

2.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from December 28, 2000?

3.  What evaluation is warranted for PTSD from March 21, 2002?

4.  What evaluation is warranted for PTSD from October 16, 2009?


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1970 to June 1973.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In October 2008, the Board remanded the issues for further 
development having determined, contrary to the RO's finding, that 
the Veteran's July 2004 notice of disagreement was timely and 
that the issues were therefore properly placed in appellate 
status.  

The issue of entitlement to service connection for an irritable 
bowel syndrome and ulcer is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 21, 2002, the Veteran's posttraumatic stress 
disorder was not productive of more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.

2.  From March 21, 2002 to October 15, 2009, the Veteran's 
posttraumatic stress disorder has been productive of occupational 
and social impairment with reduced reliability and productivity.

3.  Since October 16, 2009, the Veteran's posttraumatic stress 
disorder was productive of occupational and social impairment 
with deficiencies in most areas.  

CONCLUSIONS OF LAW

1.  Prior to March 21, 2002, the criteria for an evaluation in 
excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  Between March 21, 2002 and October 15, 2009, a 50 percent 
rating, but not higher, for posttraumatic stress disorder is 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.130, Diagnostic Code 9411.

3.  Since October 16, 2009, a 70 percent rating, but not higher, 
for posttraumatic stress disorder is warranted.  38 U.S.C.A. §§ 
1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating Claims-Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, multiple 
(staged) ratings may be assigned for different periods of time 
during the pendency of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular symptoms.  
The use of the phrase "such as" in 38 C.F.R. § 4.130, however, 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV).

With regard to psychiatric disorders, regulations provide that 
the frequency, severity, and duration of psychiatric symptoms 
must be considered as well as the length of, and the veteran's 
ability to adjust during, periods of remission.  The evaluation 
assigned must be based on all the evidence of record that bears 
on occupational and social impairment and not merely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126(a).  Finally, the evaluation 
assigned to a psychiatric disorder depends on the occupational 
and social impairment actually caused by psychiatric symptoms.  
38 C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which addresses 
posttraumatic stress disorder, a 30 percent evaluation is 
warranted for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful situations (including work or 
a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is in order when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; danger of hurting 
self or others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, occupation, or own name.  Id.

The Global Assessment of Functioning scale is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (quoting DSM-IV).  Scores 
ranging from 31 to 40 reflect "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school)."  

A score of 41 to 50 is indicated where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job)."  

A score of 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When an 
analysis of the first two steps reveals that the rating schedule 
is inadequate to evaluate a claimant's disability picture and 
that picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In an April 2001 statement, the Veteran's wife explained that her 
husband was unable to get a full night of restful sleep due to 
his Vietnam experiences.  She stated that when she was pregnant 
she sometimes had to sleep in another bed to avoid injury as the 
Veteran sometimes fought in his sleep and woke up thinking he was 
dying.  The Veteran's wife additionally stated that her husband 
collected knives and placed them strategically around the house 
for protection.  

The Veteran was afforded a VA examination on March 21, 2002.  He 
reported suffering from a volatile temper, interrupted sleep, 
intrusive thoughts, and hypervigilance.  The Veteran stated that 
he did not startle easily, that he no longer had nightmares or 
flashbacks and that he had never attempted suicide.  He described 
episodes of waking in the middle of the night breathless about 
twice a week.  Mental status examination revealed the Veteran to 
be alert and cooperative.  There was no looseness of association 
or flight of ideas.  His affect was appropriate, and there were 
no hallucinations or delusions.  His insight was adequate and his 
memory was good.  The Veteran stated that he was employed.  The 
examiner concluded that the Veteran did not meet a sufficient 
number of symptoms to meet the diagnostic criteria for PTSD.  A 
diagnosis of an anxiety disorder, not otherwise specified was 
offered, and a global assessment of functioning score of 60 was 
assigned.

During a May 2002 evaluation by private physician Dr. E.H., the 
Veteran stated that in 1997, he left his then job because he 
wanted to kill his supervisor, and because he did in fact on one 
occasion hit his supervisor several times.  Since 2002 the 
Veteran reported working as a skycap.  The Veteran stated that he 
had nightmares once or twice a month, that he woke up in a panic 
three to four times a month, and that he had panic attacks four 
to six times a month.  Dr. E.H. stated that the Veteran was 
hypervigilant and startled easily when caught off guard.  The 
Veteran stated that he only socialized at home infrequently and 
only with people he knew well.  He reported being easily angered, 
having auditory and visual hallucinations four to five times a 
week, and being occasionally depressed.  Dr. E.H. gave the 
Veteran a global assessment of functioning score of 40.

During a June 2003 VA examination, the Veteran stated that he was 
easily frustrated and very irritable.  He also reported having 
intrusive thoughts, panic attacks, avoidance, and isolation.  He 
believed that he was emotionally distant from his family.  He 
endorsed having a startle reaction.  On mental status 
examination, the Veteran was judged to be neatly groomed and 
dressed with normal behavior. The Veteran's speech was good, his 
thought content revealed no hallucinations, delusions, paranoia 
or ideas of reference.  The Veteran's insight was poor, and his 
affect showed evidence of depression, anxiety, panic and 
irritability.  The Veteran was not homicidal or suicidal.  He did 
have decreased self confidence and reportedly he felt helpless.  
The diagnosis was PTSD with anxiety and panic attacks.  A global 
assessment of functioning score of 50 was assigned.  

At an April 2005 evaluation by Dr. E.H., it was noted that the 
Veteran had been married to his wife for twenty-nine years and 
was working 30 hours a week as a skycap.  During his examination, 
the Veteran described having intrusive thoughts, being easily 
startled, being hypervigilant, and not socializing with anyone.  
The Veteran described having two or three nightmares per month.  
Dr. E.H. reported that the Veteran's recent memory was severely 
impaired, so much so that the appellant could not remember what 
he read.  Dr. E.H. stated that because of PTSD, the Veteran was 
unable to sustain social relationships and was moderately 
compromised in his ability to sustain work relationships.  A 
global assessment of functioning score of 35 was provided.  

A VA medical center treatment note dated in April 2005 reported 
that the Veteran had an episode while his wife was away in which 
he woke up standing outside of his bedroom.  Upon reentering the 
bedroom he discovered that he had "torn up" the room in his 
sleep.  The Veteran opined that this had not occurred previously 
because his wife usually woke him up before his behavior got out 
of hand.  He stated that he owned a shotgun but would get rid of 
it to prevent a similar event.  The Veteran was diagnosed with 
posttraumatic stress disorder, a panic disorder, and rule out 
rapid eye movement behavior disorder.  A global assessment of 
functioning score of 70 was assigned. 

At an October 2005 VA examination, the Veteran stated that he was 
experiencing greater anxiety, and more frequent nightmares.  He 
reported having trouble concentrating, intrusive thoughts, 
anxiety, a heightened startle response and hypervigilance.  He 
stated that he was uncomfortable in crowds, and was short 
tempered.  He reported having night time panic attacks three to 
four times a month.  He reported not having any friends and 
spending a lot of time by himself.  He reported that he went to 
church and worked part time at the airport.  On mental status 
evaluation the Veteran was found to be sullen, and a bit tense 
with an appropriate affect.  There was no impairment of thought 
processes or communication, there were no delusions, 
hallucinations or ideas of reference or suspiciousness.  The 
Veteran's memory appeared to be adequate as was insight, judgment 
and intellectual capacity.  The Veteran was diagnosed with 
posttraumatic stress disorder a panic disorder secondary to 
posttraumatic stress disorder.  A global assessment score of 49 
was assigned, and it was opined that the appellant had serious 
impairment of psychosocial functioning.  

The Veteran was examined on October 16, 2009.  The Veteran 
reported recurrent nightmares of combat in Vietnam as well as 
flashbacks, avoidance, a diminished interest or participation in 
significant activities, estrangement from others, a restricted 
range of affect, difficulty falling or staying asleep, 
irritability, difficulty concentrating, hypervigilance and 
exaggerated startle response.  He reported working twelve to 
sixteen hours weekly, but until 2005 he had worked 30 hours 
weekly.  Reportedly in 2005 he had a flashback experience which 
caused him to tear up the furniture and break his toe.  
Thereafter when he returned to work he reportedly was very 
frustrated after four hours of work and had little patience with 
customers and colleagues.  He stated that because he had 
previously lost a job with the United States Postal Service after 
attacking a supervisor, he had decided to cut back on hours 
rather than risk a similar incident.  He described having a good 
relationship with his wife.  He denied having any significant 
relationships outside of his family beyond a few male veterans at 
his church.  The Veteran stated that he had three fire arms in 
the house which were unloaded.  He denied a history of suicide 
attempts.  

On examination, the Veteran was found to be appropriately dressed 
and groomed and oriented to time, person, place and situation.  
The Veteran's speech was logical and goal directed and his mood 
was reported as neutral.  He had a tense affect, but he denied 
suicidal and homicidal ideation.  The Veteran described hearing a 
car pull up to his house two to three times monthly, thinking he 
was being followed.  He endorsed having special powers stating 
that he believed he could solve problems better than others.  

The Veteran's examiner summarized that the Veteran described 
symptoms consistent with significant and chronic PTSD with 
symptoms of re-experiencing, avoidance and hyper arousal.  The 
examiner additionally noted that the Veteran described several 
psychotic-like symptoms some of which were part of PTSD to 
include "hearing" cars pull up the house when none were there, 
seeing movements out of the corner of his eye and thinking he was 
being followed.  It was opined that that the appellant's 
psychotic symptoms were related to service.  A diagnosis of PTSD 
and a global assessment of functioning score of 40 was provided.  

After a review of the evidence of record, the Board finds that 
the Veteran was appropriately rated at a 30 percent evaluation 
for his posttraumatic stress disorder from December 28, 2000 to 
March 20, 2003.  During this period, the record shows evidence of 
isolation, sleep disturbance and irritability consistent with a 
30 percent disability evaluation.  The evidence during this 
period does not, however, demonstrate occupational and social 
impairment with reduced reliability that would be consistent with 
a disability warranting a 50 percent rating.  There was no 
evidence of a flattened affect; circumstantial, circumlocutory or 
stereotyped speech, impaired memory, impaired judgment or 
disturbances of motivation and mood were shown to warrant a 
higher rating for this period.

Effective March 21, 2002, the Board finds a 50 percent rating to 
be in order.  At a VA examination conducted on that date the 
Veteran reported such symptoms as interrupted sleep, intrusive 
thoughts, anxiety, hypervigilance and panic attacks.  The Board 
notes that the Veteran was not diagnosed with PTSD at this 
examination; however, considering the fact that Dr. E.H. 
diagnosed posttraumatic stress disorder two months later and the 
global assessment of functioning score of 60 given due to 
symptoms later accredited to the Veteran's posttraumatic stress 
disorder, a 50 percent rating is warranted from March 21, 2002 
examination to October 15, 2009.  The Veteran's symptoms during 
this period clearly show occupational and social impairment with 
reduced reliability and productivity.  

The Board acknowledges that the Veteran's global assessment of 
functioning scores varied widely during the period between March 
2002 and October 2009.  The Veteran was provided with scores as 
high as 60 and as high as 35 during this period, denoting 
moderate difficulty in social or occupational functioning and an 
impairment in reality testing or communication or major 
impairment in several areas such as work, family relations, 
judgment thinking or mood.  In this case, the lowest scores were 
assigned by Dr. E.H.  The Board, however, finds these scores are 
less probative of the nature and extent of the Veteran's 
disability than the other global assessment of functioning scores 
as they are not corroborated by actual psychiatric pathology.  
Dr. E.H., in April 2005, provided a global assessment score of 35 
for the Veteran.  Dr. E.H. explained in his evaluation that due 
to the Veteran's service-connected PTSD the Veteran was unable to 
sustain social relationships and was moderately compromised in 
his ability to sustain work relationships.  Dr. E.H., however, in 
the very same examination noted that the Veteran had been married 
to the same woman for twenty-nine years and worked thirty hours 
per week.  

While Dr. E.H.'s evaluation must be considered, the contradictory 
findings render the assigned global assessment of functioning 
scores less probative.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (finding that the  Board is free to favor one medical 
opinion over another, provided it offers an adequate basis for 
doing so.)  Thus, as a whole, while the Veteran experienced 
difficulty in social and work environments, between March 21, 
2002 and October 15, 2009 the record preponderates against 
finding an inability to establish and maintain effective 
relationships or deficiencies in most areas such as work, family 
relations, judgment thinking or mood that are necessary to 
justify a 70 percent rating.

Significantly, effective October 16, 2009, the evidence does show 
that the appellant is occupationally and socially impaired, with 
deficiencies in most areas.  The evidence shows that the Veteran 
had no friends and that he decreased his work hours to avoid 
conflicts.  Such reports, taken in conjunction with the symptoms 
demonstrated during the Veteran's October 2009 VA examination 
merits a 70 disability evaluation.  

The evidence, however, preponderates against finding that the 
Veteran's posttraumatic stress disorder warrants a 100 percent 
rating.  The Veteran has not been shown to be totally 
occupationally and socially impaired.  While he has reduced his 
working hours, he is still working and has maintained a 
relationship with his family.  Further, he has not presented 
evidence of a gross impairment in thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, or 
any evidence of being a persistent danger of hurting himself or 
others.  Suicidal and homicidal ideation have been consistently 
denied.  At his VA examinations, the Veteran was appropriately 
groomed, cooperative, alert, and fully oriented to person, place, 
and time.  The Veteran is fully able to perform activities of 
daily living.  

There is no indication in the record that the Veteran's symptoms 
do more than create deficiencies in most areas, including family 
relations, work, and mood.  While the Veteran does not need to 
meet all of the criteria set forth in Diagnostic Code 9411, the 
overall picture of his symptomatology is most appropriately rated 
at 70 percent because he is not totally occupationally and 
socially impaired.  Mauerhan.  Accordingly, since October 16, 
2009, the evidence supports a finding that his impairment is best 
approximated by the criteria for the 70 percent rating, but no 
more.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board concedes that the global assessment of functioning 
scores of 35 and 40 arguably are supportive of a 100 percent 
rating.  Significantly, however, the Veteran's actual symptoms 
are more probative in addressing the rating question.  Using a 
numbered score on the global assessment of functioning scale to 
assign symptoms to a patient that were neither diagnosed nor 
observed, and then using those unobserved symptoms to determine a 
rating is inaccurate and inappropriate.  The Board finds the 
psychiatrists' observations and specific statements regarding the 
Veteran's symptoms to be most probative in determining his 
rating.

The Veteran's disability picture is not so unusual or exceptional 
in nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  As discussed above, the 
rating criteria for his posttraumatic stress disorder reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, as the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations are adequate, 
and no referral for extraschedular evaluations is required.  
Thun.


ORDER

A rating in excess of 30 percent for posttraumatic disorder from 
December 28, 2000 to March 20, 2002, is denied.

A 50 percent evaluation, but no higher, for posttraumatic stress 
disorder from March 21, 2002 to October 15, 2009 is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

A 70 percent evaluation, but no higher, for posttraumatic stress 
disorder since October 16, 2009 is granted subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

In October 2008, the issue of entitlement to service connection 
for an irritable bowel syndrome and ulcer was remanded for the RO 
to issue a statement of the case, and inform the Veteran of the 
requirements for perfecting an appeal with respect to this issue.  
That instruction was not carried out.  Hence, the RO's failure to 
issue a statement of the case requires that the issue again be 
remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to 
secure any pertinent records which have been 
identified but not previously secured for 
inclusion in the claims file.  All attempts 
to secure this evidence must be documented in 
the claims file.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the Veteran of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  Thereafter, the RO must issue a statement 
of the case to the Veteran on the issue of 
service connection for irritable bowel 
syndrome and ulcer.  They must also be 
informed of the requirements to perfect an 
appeal with respect to this matter.  If, and 
only if, the appellant perfects a timely 
appeal should this issued be certified to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


